Citation Nr: 1516849	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-23 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to July 1967.  He died in October 2011, and the appellant is seeking recognition as his surviving spouse for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran and appellant were legally married in August 2011.
 
2.  The Veteran and appellant held themselves out as husband and wife to the public, and resided together for more than one year prior to the Veteran's death in October 2011. 

3.  The appellant lacked knowledge that Mississippi does not recognize common law marriages.
 
4.  No claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of VA benefits have been met.  38 U.S.C.A. §§ 101, 103, 1102 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.205, 3.206 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim below, no further discussion of the duties to notify and assist is necessary. 

Status as Surviving Spouse

The appellant contends that she is the surviving spouse of the Veteran for VA purposes because a common law marriage existed at the time of his death.  The appellant acknowledges that she and the Veteran were married in August 2011, less than one year before his death in October 2011.  However, she asserts that she and the Veteran lived together continuously, had a joint bank account, and held themselves out as husband and wife from 2005 until his death in October 2011. 

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54. 

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

To qualify as a surviving spouse, the person's marriage to the Veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  See 38 C.F.R. 
§ 3.50(b). 

Section 3.1(j) provides that a "marriage" is "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); 
38 U.S.C.A. § 103(c). 

Section 3.52 provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death. 

The requirement of a formal marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a "legal impediment" under 38 C.F.R. § 3.52.  See Lamour v. Peake, 544 F.3d 1317, 1322 (Fed. Cir. 2008) (citing VA Gen. Coun. Prec. 58-91 (June 17, 1991)).  "The determination of a claimant's knowledge of a legal impediment is viewed in terms of 'what the appellant's state of mind was at the time that the invalid marriage was contracted.'"  Id. at 1323 (quoting Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995)).  In other words, if the appellant intended to enter into a common law marriage with the Veteran without, at that time, knowledge of the fact that Mississippi law does not recognize common law marriage, the marriage could be "deemed valid" for VA purposes.  See 
38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

Mississippi law specifically states that no common law marriage entered into after April 5, 1956 shall be valid.  See Miss. Code Ann. § 93-1-15.

Even though common law marriage is not recognized in Mississippi, the attempted common law marriage by the Veteran and appellant may be deemed valid for VA purposes.  In VAOPGCPREC 58-91, the General Counsel of VA has held that lack of residence in a jurisdiction recognizing common law marriage is not a bar to establishing a common law marriage for a surviving spouse claimant.  The rationale is that the common law marriage could be "deemed valid" under 38 C.F.R. § 3.52 on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  In this case, the impediment would be Mississippi's nonrecognition of common law marriages. 

The Board finds that the requirements allowing for the appellant's and Veteran's attempted common law marriage to be "deemed valid" are met.  See 38 C.F.R. 
§ 3.52.  First, the appellant entered into the common law marriage without knowledge of the impediment that Mississippi does not recognize common law marriage.  An August 2014 statement from the appellant asserts that she believed that she and the Veteran were legally married until a friend informed her that Mississippi does not recognize common law marriages.  The appellant states that she and the Veteran obtained a legal marriage license immediately after they learned that their marriage was not recognized in Mississippi.  The appellant's daughter, A.H., indicated that the appellant and the Veteran referred to each other as husband and wife, and that Veteran treated A.H.'s children like they were his own grandchildren.  The appellant's friend, P.R., stated that she believed that the appellant and the Veteran were husband and wife, as they lived together since 2005, and they were always together.  A bank statement shows that the appellant and the Veteran had a joint bank account starting in January 2006.  

Next, the attempted common law marriage occurred more than one year prior to the Veteran's death, without any separation between the two parties.  The Veteran and the appellant cohabited together continuously from the date of the attempted marriage until his death, as reflected by the appellant's statements that have been further corroborated by friends and her daughter.

Finally, no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  The Veteran's October 2011 claim for service connection indicates that he is married to the appellant, and that his only previous marriage ended in the death of his spouse.  

In light of the above, the Board finds that the attempted common law marriage between the Veteran and appellant is deemed valid for VA purposes, and the appellant is the Veteran's surviving spouse under VA regulations. 


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA benefits is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


